Citation Nr: 0424505	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-32 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$8,312.00.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from January 1965 to September 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in October 
2002, which denied waiver of recovery of an overpayment in 
the calculated amount of $8,312.00.  


FINDING OF FACT

Although there is some unjust enrichment in failing to 
recover the debt, there was a minimal degree of fault on the 
part of the veteran in the creation of the overpayment, and 
recovery of the overpayment would cause undue financial 
hardship and defeat the purpose of improved pension benefits.  
Based on all factors, it would be inequitable for the VA to 
recover the improved pension overpayment of $8,312.00 from 
the appellant. 


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $8,312.00 would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Information necessary for the instant Board decision on the 
waiver claim is already in the claims folder, and there is 
compliance with the notice and duty to assist provisions of 
the law.  See 38 U.S.C.A. §§ 5103, 5103A; Barger v. Principi, 
16 Vet.App. 132 (2002).  

The veteran's initial claim for VA pension benefits was 
received in November 1999.  On his application, he said that 
he had an obsessive-compulsive disorder, and had not worked 
since 1985.  He reported assets of a $20,000 CD, and income 
of $400 per year in interest.  He reported that he had also 
just applied for Social Security Administration (SSA) 
benefits.  

In an August 2000 rating decision, the veteran was granted 
non-service-connected pension benefits.  An award letter 
dated in September 2000 notified him that, as a result, he 
was entitled to receive payments of $715 per month, effective 
in December 1999.  He was informed that the rate of pension 
was based on no income, including from SSA, except his 
interest income of $400 per year.  He was advised that he 
should inform VA right away of changes in circumstances such 
as income or net worth.  

In an Eligibility Verification Report (EVR) received in 
February 2002, the veteran reported that he had begun 
receiving $1,010 per month from the SSA during the previous 
year.  He also received $500 during the year in interest.  He 
reported unreimbursed medical expenses of $4,385 during 2001, 
and estimated that such expenses would be $4,000 during 2002.  
On an attached medical expense report, it was indicated that 
all but $600 of his medical expenses consisted of dental 
expenses.  He said he had $8,000 in cash or checking 
accounts, and $40,800 in IRA's, Keogh Plans, etc.  

In a May 2002 letter, the veteran was informed that his 
pension was being retroactively adjusted to reflect his 
receipt of SSA benefits.  In June 2002, he requested waiver 
of the debt caused by his receipt of SSA benefits.  

Information subsequently received from SSA and the veteran 
established that the veteran began receiving SSA benefits in 
May 2001, and that his initial payment was in the amount 
$21,916, reflecting a retroactive award.  Award action taken 
as a result of this information reduced the overpayment from 
$11,065.00 to $8,312.00.  

At an RO hearing in November 2002, the veteran provided 
extensive testimony regarding his psychiatric disability, his 
lifestyle, his financial status, and the effects of the 
overpayment on him.

There is no indication of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.  In such circumstances, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994). 

As indicated by the COWC in the statement of the case, in 
view of the veteran's obsessive-compulsive disorder, as 
demonstrated by his medical records and hearing testimony, 
his fault in delaying the report of his receipt of SSA 
benefits until he next submitted an EVR was minimal.  

In assessing relative degrees of fault, VA fault in the 
creation of the debt is shown by the inadequate notice sent 
to the veteran regarding his obligation to report changes in 
income.  See Erickson v. West, 13 Vet.App. 495 (2000).  The 
notice sent at the time of the initial grant of pension 
benefits was not sufficient to convey the importance of 
providing this information immediately.  In particular, he 
was not informed of the potential consequences of a delay in 
reporting such information, despite the fact that this was 
the veteran's first experience with the pension program.  
Moreover, the veteran had stated in his initial application 
that he had just applied for SSA benefits.  Under these 
circumstances, the RO should have been more clear in 
emphasizing that he must immediately report the SSA income, 
and should have explained the consequences (i.e., creation of 
an overpayment) of his failure to do so.  Thus, VA fault 
exceeds the veteran's fault.  

The veteran contends that financial hardship would result 
from his having to repay the debt.  The COWC, noting that the 
veteran has between $40,000 and $50,000 in net worth, and a 
slight positive monthly balance in income over expenses, 
found that undue hardship would not result from requiring 
repayment of the debt.  However, the positive balance was 
achieved by excluding claimed dental expenses in the amount 
of slightly over $4,000, on the basis that he had spent over 
$4,000 the previous year in claimed dental expenses.  Having 
closely reviewed his hearing testimony, however, the Board 
does not doubt the expenditure, but would recommend that the 
veteran seek a second opinion before again incurring such 
expenses.  Thus, the veteran's current expenses exceed his 
current income.

With respect to his net worth, the veteran testified at his 
hearing that when his CDs were due, he had invested the money 
in annuities, to which he does not have access for a number 
of years.  It appears from the record that the veteran had a 
net worth in the amount of $20,000 (likely representing an 
inheritance) at the time of his initial claim, which was 
augmented by his receipt of retroactive awards of SSA 
benefits and VA pension benefits.  He then converted these 
financial assets into annuities, with a total value of 
between $40,000 and $50,000.  It is worth pointing out that 
the record, particularly the hearing testimony, establishes 
that the veteran purchased these annuities solely to provide 
income in the future.  

It also appears that the veteran has been able to preserve 
this net worth by foregoing what, to many people, would be 
considered necessities, such as the repair of a leak in the 
roof of his house, or engaging in at least minimal social 
activities.  Indeed, there is medical evidence in the file 
indicating that his frugal lifestyle has resulted in, or 
contributed to, a Vitamin B-12 deficiency anemia, on account 
of his attempting to economize on food.  At one period, prior 
to his receipt of disability benefits, he was subsisting on 
one meal a day.  His car is 20 years old, and his household 
appliances even older.  While these factors may, to a certain 
extent, reflect some deficiencies in judgment, it is clear 
that the veteran is likely to return to excessive austerities 
before touching his net worth, should his expenses increase 
substantially.  

Currently, the veteran's sole source of income consists his 
SSA benefits, and this is not likely to change significantly.  
The money he invested in the annuities appears to have had 
its source in one-time windfalls, namely, the retroactive 
payments of SSA and VA benefits and an inheritance from his 
father a number of years ago.  At the age of 61 years, he is 
likely to live many more years, and does not have any friends 
or relatives to help bear any financial burdens.  In this 
context, the net worth does not seem so large.  Moreover, the 
evidence indicates that the asset is not readily convertible 
to cash, without incurring significant financial penalties.  
Particularly since the veteran is unlikely to be eligible 
again for VA pension benefits, requiring that he repay the 
debt out of his current income, i.e., SSA benefits, would 
cause financial hardship, in the Board's judgment.  In the 
long run, recovering the debt would defeat the purpose of the 
benefit, which is to help provide basic support for disabled, 
low-income veterans.  

With respect to unjust enrichment, the veteran received 
$8,312.00, to which he was not entitled.  Nevertheless, in 
assessing this equitable factor, the Board observes that the 
unjust enrichment may be considered to be somewhat diminished 
by the fact that his application was not filed until a 
considerable time after he had become disabled.  

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of pension benefits in the amount of $8,312.00.  
Accordingly, waiver of recovery of the pension overpayment is 
granted.





ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $8,312.00 is granted. 



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



